39 So.3d 578 (2010)
Brandon PANGBURN, Petitioner,
v.
Ric L. BRADSHAW, as Sheriff of Palm Beach County, Florida, Respondent.
No. 4D10-3160.
District Court of Appeal of Florida, Fourth District.
August 5, 2010.
Carey Haughwout, Public Defender and Karen E. Ehrlich, Assistant Public Defender, West Palm Beach, for petitioner.
Bill McCollum, Attorney General, Tallahassee, and Laura Fisher, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
We grant Brandon Pangburn's petition for writ of habeas corpus. Pangburn is currently in jail awaiting placement in a residential treatment program. No authority has been identified to support his detention. Compare § 916.107(1), Fla. Stat. (2009). The violation of probation affidavit that had been filed was withdrawn, yet Pangburn's probationary term was modified to provide for his placement in the treatment program. Jail pending placement was not a term of any agreement and nothing in the record furnished reveals a basis to support that detention. No statute or rule of procedure authorizes his continued detention.
Petition for writ of habeas corpus granted.
GROSS, C.J., MAY and CIKLIN, JJ., concur.